Citation Nr: 1032969	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  04-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that, in part, denied the claim for service connection for 
hypertension.

In a September 2008 decision, the Board, in part, denied the 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  He did not contest the 
claims for service connection for other disabilities also denied 
in the September 2008 Board decision.  In a March 2010 order, the 
Court granted a joint motion and remanded the claim for further 
adjudication.  The Court dismissed the appeal as to the other 
claims for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the joint motion, the Board finds that further 
development is required.

The Veteran contends that his hypertension was aggravated by his 
service-connected diabetes mellitus.  

In June 2004, the RO scheduled the Veteran for a VA examination 
to determine whether his hypertension was proximately due to, the 
direct result of, or aggravated by his service-connected diabetes 
mellitus.  Later that month, the Veteran underwent VA heart and 
diabetes mellitus examinations.  The VA examination reports 
reflect diagnoses of coronary artery disease likely contributed 
to by diabetes and essential hypertension, respectively.  Neither 
examiner provided an opinion on whether the Veteran's 
hypertension was related to his service-connected diabetes 
mellitus.  Once VA has provided a VA examination, it is required 
to provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is 
inadequate, the Board must remand the case.  Thus, the RO should 
obtain a supplemental opinion that addresses the above question.

Lastly, further RO action is needed to comply with the notice 
requirements of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability and 
effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the Veteran has not been 
provided notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim on appeal.  
Thus, proper notice should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative corrective VCAA notice that 
includes an explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess, 19 Vet. 
App. 473.

2.  The RO should assist the Veteran in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.  

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by the 
examiner who prepared the June 2004 VA heart 
examination report (or a suitable substitute 
if that examiner is unavailable) to obtain a 
supplemental opinion that addresses the 
nature, extent, and etiology of the Veteran's 
hypertension.  The examiner should provide an 
opinion on whether it is at least as likely 
as not (50 percent or greater probability) 
that the hypertension was caused or 
aggravated beyond the natural progress of the 
disease (representing a permanent worsening 
of such disability) by the service-connected 
diabetes mellitus.  If aggravation is found, 
the examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  A complete rationale 
should be given for all opinions and 
conclusions.  

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

